Case 20-08150   Doc 1-1 Filed 03/24/20 Entered 03/24/20 17:12:23   Desc
                      Signature Pages Page 1 of 7
Case 20-08150   Doc 1-1 Filed 03/24/20 Entered 03/24/20 17:12:23   Desc
                      Signature Pages Page 2 of 7
Case 20-08150   Doc 1-1 Filed 03/24/20 Entered 03/24/20 17:12:23   Desc
                      Signature Pages Page 3 of 7
Case 20-08150   Doc 1-1 Filed 03/24/20 Entered 03/24/20 17:12:23   Desc
                      Signature Pages Page 4 of 7
Case 20-08150   Doc 1-1 Filed 03/24/20 Entered 03/24/20 17:12:23   Desc
                      Signature Pages Page 5 of 7
Case 20-08150   Doc 1-1 Filed 03/24/20 Entered 03/24/20 17:12:23   Desc
                      Signature Pages Page 6 of 7
Case 20-08150   Doc 1-1 Filed 03/24/20 Entered 03/24/20 17:12:23   Desc
                      Signature Pages Page 7 of 7
